Filed 9/30/22
                            CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT

 G. MITCHELL KIRK et al.,                          H048745
                                                  (Santa Clara County
          Plaintiffs and Appellants,               Super. Ct. No. 19CV346360)

          v.

 CITY OF MORGAN HILL et al.,

          Defendants and Respondents.


        Plaintiffs G. Mitchell Kirk and the California Rifle & Pistol Association contend a
Morgan Hill city ordinance requiring that the theft or loss of a gun be reported within
48 hours is preempted by a state law requiring that missing guns be reported within five
days. Their contention fails because local governments are free to impose stricter gun
regulations than state law, which is what the ordinance at issue here does. It does not
conflict with the more permissive state standard and is not preempted. We will therefore
affirm the trial court’s order granting summary judgment for the City of Morgan Hill.
                                       I.   BACKGROUND
        California law requires notification to “a local law enforcement agency in the
jurisdiction in which the theft or loss occurred” when a gun is lost or stolen. (Pen. Code,
§ 25250, subd. (a).) The person who owns or possessed the gun must make the report
“within five days of the time he or she knew or reasonably should have known that the
firearm had been stolen or lost.” (Ibid.) A violation of that requirement is an infraction
punishable by a $100 fine. (Pen. Code, § 25265, subd. (a).) Penalties increase for repeat
offenses: a second violation is an infraction punishable by a $1,000 fine; a third or
subsequent offense is a misdemeanor carrying a maximum six-month jail term. (Pen.
Code, § 25265, subds. (b), (c).) The reporting requirement was enacted as part of the
Safety for All Act of 2016, a voter initiative intended to prevent gun violence with
“reasonable, common-sense gun laws” that “reduce gun deaths and injuries, keep guns
away from criminals and fight illegal gun trafficking.” (Prop. 63, § 2, approved Nov. 8,
2016, eff. Nov. 9, 2016.)
       In 2018, the Morgan Hill City Council adopted its own missing firearm reporting
requirement. The ordinance requires notification to the Morgan Hill Police Department
within 48 hours of discovering a gun is missing. (Morgan Hill Mun. Code, Ch.
9.04.030.) The requirement applies when either the gun owner lives in Morgan Hill, or
the loss occurs there. (Ibid.) A reporting violation is a misdemeanor punishable by up to
six-months in jail and a $1,000 fine. (Id., Ch. 1.24.010.) In a report to the City Council
recommending adoption of the ordinance, city staff noted that “[e]arlier notification of
lost or stolen firearms allows police to more easily identify stolen weapons during the
course of an investigation,” and that “[t]he 48-hour reporting period also provides an
opportunity for early identification and may reduce the chance of lost or stolen firearms
being used in additional crimes.”
       Morgan Hill resident G. Mitchell Kirk and the California Rifle & Pistol
Association sued to invalidate the local ordinance. They brought an action for
declaratory relief, asserting the ordinance is preempted by the state law five-day reporting
requirement for missing firearms. The trial court found no preemption and granted
summary judgment for the city. Statutory preemption is a legal question which we
review de novo. (T-Mobile West LLC v. City and County of San Francisco (2019)
6 Cal.5th 1107, 1118.)
                                    II.   DISCUSSION
       The California Constitution gives cities broad authority to make and enforce their
own laws. (Cal. Const., art. 11, § 7.) In terms of what a city may regulate, municipal
lawmaking authority is the same as that of the state legislature. (California Rifle & Pistol
                                             2
Assn. v. City of West Hollywood (1998) 66 Cal.App.4th 1302, 1310.) Municipal laws
must not conflict with state law, however. (See Cal. Const., art. 11, § 7.) Local
ordinances that conflict with state law are preempted and invalid. (Harrahill v. City of
Monrovia (2002) 104 Cal.App.4th 761, 764.) Local legislation is in conflict if it
duplicates or contradicts state law, or if it intrudes on an area the Legislature has intended
to occupy completely. (T-Mobile West LLC v. City and County of San Francisco, supra,
6 Cal.5th 1107, 1116.) We examine the Morgan Hill ordinance to determine whether it
does any of those things.
       Duplication
       A local ordinance duplicates state law if it is coextensive with the statute, such that
both laws impose the same requirement or prohibit the same thing. (Sherwin-Williams
Co. v. City of Los Angeles (1993) 4 Cal.4th 893, 898.) Here, the local ordinance imposes
a stricter requirement— the obligation to report a missing firearm within 48 hours— than
Penal Code section 25250, which allows up to five days to report a missing firearm.
Since the ordinance imposes a more stringent requirement, it is not coextensive with state
law and is therefore not duplicative.
       Plaintiffs argue the ordinance duplicates state law because a criminal conviction
for violating the ordinance will bar prosecution for a violation of the state law on double
jeopardy grounds. (See Cohen v. Board of Supervisors (1985) 40 Cal.3d 277, 292,
fn. 12.) But a violation of the ordinance will not necessarily be a violation of the statute.
Because the local ordinance mandates a missing gun be reported three days sooner than
state law, a person can violate the ordinance without violating the state statute (i.e., by
reporting a missing gun three to five days after the fact). We acknowledge the overlap
between the ordinance and the state law. But covering some of the same ground as a state
law is not enough to render an ordinance duplicative for preemption purposes. The
question is not whether conviction under the ordinance could bar a state prosecution but
whether it will. Duplication occurs only where the ordinance covers no different ground,
                                              3
so “a conviction under the ordinance will operate to bar prosecution under state law for
the same offense.” (Ibid., quoting People v. Orozco (1968) 266 Cal.App.2d 507, 511,
fn. 1.) If it is possible to violate the ordinance without violating state law, as it is here,
there is no duplication. (See Great Western Shows, Inc. v. County of Los Angeles (2002)
27 Cal.4th 853, 865.)
       Contradiction
       Local legislation contradicts state law when it obstructs the application of the state
statute. (Sherwin-Williams Co. v. City of Los Angeles, supra, 4 Cal.4th 893, 899.) That
happens when an ordinance prohibits what a statute commands or commands what a
statute prohibits. (Id. at p. 903.) Penal Code section 25250 sets a minimum standard and
merely establishes the outer limit for when a report must be made. The statute requires
notification to law enforcement within five days of discovering a gun is missing, not
precisely at five days; it is also permissible to notify law enforcement earlier. As a result,
the local ordinance requiring a report sooner than five days does not command anything
the state law prohibits. A person who obeys the ordinance’s command to report a
missing gun within 48 hours will not violate Penal Code section 25250. Nor does the 48-
hour requirement otherwise obstruct the purpose of the state law, which is to ensure
prompt reporting of missing firearms. Requiring a report within 48 hours is entirely
consistent with and furthers that purpose. The ordinance does not contradict state law.
       Occupation
       A local ordinance can conflict with a statute by intruding on an area the
Legislature (or here, the electorate acting via initiative) intended the statute to completely
occupy. (Sherwin-Williams Co. v. City of Los Angeles, supra, 4 Cal.4th 893, 897–898.)
Intent to fully occupy the field can be either express or implied. (T-Mobile West LLC v.
City and County of San Francisco, supra, 6 Cal.5th 1107, 1116.)
       The text of a statute may expressly convey an intent to disallow local regulation.
(T-Mobile West LLC v. City and County of San Francisco, supra, 6 Cal.5th 1107, 1116.)
                                                4
That is not the case here, as Penal Code section 25250 does not contain language
precluding municipalities from issuing their own requirements for reporting missing
guns. Implied intent to fully occupy an area exists where a statutory scheme has
“comprehensively regulated in an area, leaving no room for additional local action.”
(Id. at p. 1122.) Implied occupation will not be found, however, where the matter is one
generally left to local regulation and where significant local interests may differ from one
city to another. (Ibid.)
       Here we observe that the California Supreme Court has already recognized firearm
regulation as an area with significant—and varying—local interests. (See Great Western
Shows, Inc. v. County of Los Angeles, supra, 27 Cal.4th 853, 867 [“ ‘firearms are likely to
require different treatment in San Francisco County than in Mono County.’ ”].) For that
reason, while the Legislature has preempted certain areas of gun regulation (for example,
licensing requirements and the manufacture, possession, and sale of imitation firearms), it
has generally left the field of gun control open to local legislation. (Id. at p. 861.)
       Plaintiffs argue reporting requirements for missing guns is a discrete area that state
law is intended to completely occupy. But we do not find such an indication when we
apply the relevant criteria to Penal Code section 25250. The timeframe for notifying law
enforcement about a missing gun is not “so fully and completely covered” by state law
“as to clearly indicate that it has become exclusively a matter of state concern.”
(Sherwin-Williams Co. v. City of Los Angeles, supra, 4 Cal.4th 893, 898.) Penal Code
section 25250 is not “couched in such terms as to indicate clearly that a paramount state
concern will not tolerate further or additional local action” (Ibid.), especially local action
to impose a stricter notification requirement. The state concern reflected by the statute is
merely that local law enforcement authorities be promptly notified of a lost or stolen gun.
The statute is entirely tolerant of local regulation furthering its purpose by requiring even
earlier notification.


                                               5
          Nor are missing gun reporting requirements “ ‘of such a nature that the adverse
effect of a local ordinance on the transient citizens of the state outweighs the possible
benefit to the’ locality.” (Sherwin-Williams Co. v. City of Los Angeles, supra,
4 Cal.4th 893, 898.) “[L]aws designed to control the sale, use or possession of firearms
in a particular community have very little impact on transient citizens, indeed, far less
than other laws that have withstood preemption challenges.” (Great Western Shows, Inc.
v. County of Los Angeles, supra, 27 Cal.4th 853, 867.) Plaintiffs argue that transient gun
owners passing through Morgan Hill may be unaware that the local requirement differs
from state law. But as we have noted, a significant local interest in regulating firearms
consistent with local needs outweighs any corresponding inconvenience to nonresidents.
In our view, requiring gun owners to become familiar with the firearm regulations of a
jurisdiction in which they reside or bring a gun does not overburden the exercise of their
rights.
          Given the significant local safety interests at stake, cities are allowed to impose
more stringent firearm regulations than state law prescribes. (Great Western Shows, Inc.
v. County of Los Angeles, supra, 27 Cal.4th 853, 870.) The state statute at issue here is
intended to ensure prompt reporting of lost or stolen guns. Morgan Hill’s ordinance
requiring earlier notification to local law enforcement is consistent with that purpose.
The ordinance does not conflict with state law and is a permissible local safety
regulation.
                                     III.   DISPOSITION
          The judgment is affirmed. Costs are awarded to respondents by operation of
California Rules of Court, rule 8.278, subdivision (a)(1).




                                                 6
                                          ____________________________________
                                          Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Wilson, J.




H048745 - Kirk et al. v. City of Morgan Hill et al.
 Trial Court:                                 Santa Clara County Superior Court
                                              Superior Court No. 19-CV-346360


 Trial Judge:                                 Hon. Peter H. Kirwan


 Counsel for Plaintiffs and Appellants        C. D. Michel
 Mitchell G. Kirk and California Rifle &      Anna M. Barvir
 Pistol Association, Incorporated:            Tiffany D. Cheuvront
                                              Konstadinos T. Moros
                                               Michel & Associates, PC

 Counsel for Defendants and                   Anthony P. Schoenberg
 Respondents City of Morgan Hill,             Kelsey D. Mollura
 Morgan Hill Chief of Police David             Farella Braun +Martel LLP
 Swing, Morgan Hill City Clerk Irma
 Torrez:                                      Hannah Shearer
                                              Esther Sanchez-Gomez
                                               Giffords Law Center to Prevent Gun
                                               Violence




H048745 - Kirk et al. v. City of Morgan Hill et al.